Title: To George Washington from William Lee, 19 January 1770
From: Lee, William
To: Washington, George



Dear Sir
London Janry 19. 1770

Having enter’d into partnership with Messrs De Berdt’s & Sayre, we now send Capt. Walker out in a new Ship to load for us

in Poto. & hope he will meet your kind assistance, for which we shall always think ourselves much oblig’d & shall endeavor to give you gratefull proofs thereof. Mrs Lee will particularly attend to the choosing any thing her good Cousins Mrs W. & Miss Custis may want for their own use, & she begs leave to present her Respects to them, I am &c.
